[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
The petitioner, Richard Quint, brings this petition for a writ of habeas corpus alleging that the respondent has refused him proper and adequate medical treatment. A hearing was held on February 3, 2003, at which time the court heard testimony from the petitioner and from Dr. Stein, a physician at the Bridgeport Correction Center. The petitioner's medical record was also marked into evidence.
The petitioner is a pretrial inmate at the Bridgeport Correctional Center who fell in the shower on September 22, 2002, hitting his face and head. He was seen emergently at the University of Connecticut Health Care Center and subsequently underwent x-rays of his nose and low back. These x-rays, which were reviewed by a physician at the correctional facility, as well as by a radiologist at U. Conn. Health Center, were interpreted as essentially negative. The petitioner complains that despite continued problems with his nose and back he has not been referred to the appropriate specialists. Initially, he had also complained that his medication had been altered and that the new medication was ineffective in managing his pain and caused him side effects. Mr. Quint's prior medications have been re-instituted, although at a dosage which the petitioner states is inadequate to alleviate his afternoon and late night pain. The petitioner has been seen on several occasions by Dr. Stein and also by a part-time physician, Dr. Zellner. Additionally, Dr. Berkowitz, a psychiatrist, has consulted with the petitioner on a number of occasions.
After hearing testimony, observing the petitioner in court and reviewing the medical record, this court finds that the petitioner has not made the requisite showing that the respondent correctional facility demonstrated "deliberate indifference to his medical needs." SeeHunnicutt v. Commissioner of Correction, 67 Conn. App. 65, 69, 787 A.2d 22
(2001). Two physicians at the correctional center have examined him and have found no objective signs warranting referral to either an orthopedic surgeon or to an ear, nose and throat specialist. Moreover, the CT Page 2278 petitioner demonstrated no obvious discomfort throughout the two-hour hearing. The petitioner has been seen numerous times for both physical and emotional needs.
For the above reasons, the petition is dismissed. The respondent is ordered to provide the petitioner with copies of his x-rays within two weeks.
By The Court,
Wolven, Judge CT Page 2279